                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   BECKLEY DIVISION


JOSEPH R. BAIR, JR.,

                             Petitioner,

v.                                                 CIVIL ACTION NO. 5:16-cv-01727
                                                   (Criminal Nos. 5:08-cr-00264 & 5:09-cr-00192)

UNITED STATES OF AMERICA,

                             Respondent.



                         MEMORANDUM OPINION AND ORDER


       On February 19, 2016, the Petitioner, proceeding pro se, filed a letter-form Motion Under

28 U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal Custody

(Document 136). By Standing Order (Document 137) entered on that date, the matter was referred

to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court

of proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On October 9, 2018, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 140) wherein it is recommended that this Court deny the Petitioner’s

§ 2555 motion. Objections to the Magistrate Judge’s Proposed Findings and Recommendation

were due by October 26, 2018.

       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

                                               1
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside or Correct Sentence by a Person in Federal Custody (Document 136) be DENIED, and

that this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                             ENTER:          November 2, 2018




                                                2
